El Juez Asociado Señor Wolf,
emitió la opinión del tribunal,
Este es nn caso de reivindicación. La demanda deja de adncir nna causa de acción, toda vez que si bien se dice que el demandado está en posesión ilegal de tres fincas que se describen, pertenecientes a la parte demandante, la de-manda no demuestra que ninguno de esos predios se halle dentro de la descripción de la finca principal.
Cuando en nna demanda se describe suficientemente una finca, y se alega que el demandado está en posesión de la to-talidad de la misma, no es necesaria ninguna otra identifica-ción. Cuando, sin embargo, se alega que el demandado está en posesión de tres predios de terreno, que se describen, per-*913tenecientes al demandante, es necesaria alguna identificación adicional para demostrar que dichos tres predios se encuen-tran dentro de la finca principal descrita. Pérez Chanza v. Gerena, 41 D.P.R. 105. No hallamos que el demandado en forma alguna renunciara su derecho de insistir en este defecto. El letrado que argumentó el caso en este tribunal no compa-reció originalmente ante la corte inferior.
Igualmente, la parte demandante reclama su título mediatamente por una cesión de derechos y causa de acción de Fuster Hermanos, pero nada se dice o demuestra en la demanda que revele justo título en dicho Fuster Hermanos o el origen del título de los ameritados Fuster Hermanos.
La parte apelante no nos convence con su prueba de que el demandado esté detentando ningunos terrenos que se hallen dentro de los límites de la finca principal descrita en la demanda. El análisis cuidadoso hecho por el apelado tiendo a demostrar lo contrario, especialmente el hecho de que no se demuestra que el demandado esté en posesión de ningunos terrenos al sur del Camino Ortiga, que es la eolindancia natural de la finca de los demandantes.
Todos los terrenos de que está en posesión el demandado fueron objeto de otro pleito entre las mismas partes, según lo declaró la corte inferior. La parte apelante no nos con-vence de lo contrario.
Nos inclinamos al criterio de que el demandado tenía derecho a la defensa de prescripción ordinaria, y que la corte erró al no llegar a esa conclusión. Si bien el demandado no poseyó por más de diez años, la prueba tiende a demostrar que las personas de quienes derivó su título, sí poseyeron.
No prestaremos más atención detallada a este caso, ya que los apelantes han dejado de cumplir con el reglamento de este tribunal. Se dedican 41 páginas del alegato a una ex-posición de las alegaciones, documentos y prueba oral, pero no se hace una relación concisa de los hechos del caso o de *914las cuestiones a ser disentidas por el señalamiento de errores. No se liace nn señalamiento por separado.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Texidor se inhibió.